                             CIVIL CAUSE FOR Motion Hearing

BEFORE JUDGE: Eric R. Komitee, U.S.D.J.
DATE: 6/17/2020
TIME: 10:00 a.m.

DOCKET NUMBER: CV 19-0005
TITLE: Spetner, et al v. Palestine Investment Bank

COURT DEPUTY: Alicia Guy
COURT REPORTER: Electronically Recorded


APPEARANCES:

       Plaintiffs:   Gary Osen, Michael Radine

       Defendant:    Mitchell Berger, Joseph Alonzo, Gassan Baloul

 CASE CALLED.

 COUNSEL FOR ALL SIDES PRESENT

       COUNSEL FOR                                   NOT PRESENT

       CASE MARKED READY FOR JURY\NON JURY TRIAL ON

      MOTION TO

   MOTION HEARING HELD                MOTION GRANTED            MOTION DENIED

      MOTION GRANTED IN PART AND DENIED IN PART

 DECISION RESERVED                    DECISION READ INTO THE RECORD.
